Exhibit 99.1 News release via Canada NewsWire, Toronto 416-863-9350 Attention Business Editors: Oncolytics Biotech Inc. Announces Issuance of 31st U.S. Patent CALGARY, Jan. 13 /CNW/ - Oncolytics Biotech Inc. (TSX: ONC, NASDAQ: ONCY) ("Oncolytics") today announced that it has been granted its 31st U.S. Patent, No. 7,476,382, entitled "Reovirus for the Treatment of Neoplasia." The patent includes claims to pharmaceutical compositions containing reovirus. "This U.S. patent expands and strengthens our proprietary position for REOLYSIN(R)," said Mary Ann Dillahunty, Vice President of Intellectual Property for Oncolytics. "The pharmaceutical composition claims cover the formulation being used in our ongoing clinical trials." About Oncolytics Biotech Inc. Oncolytics is a Calgary-based biotechnology company focused on the development of oncolytic viruses as potential cancer therapeutics. Oncolytics' clinical program includes a variety of Phase I/II and Phase II human trials using REOLYSIN(R), its proprietary formulation of the human reovirus, alone and in combination with radiation or chemotherapy. For further information about Oncolytics, please visit www.oncolyticsbiotech.com This news release contains forward-looking statements, within the meaning of Section 21E of the Securities Exchange Act of 1934, as amended.
